
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2853
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To require the purchase of domestically
		  made flags of the United States of America for use by the Federal
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 All-American Flag
			 Act.
		2.Requirement for
			 purchase of domestically made United States flags for use by Federal
			 GovernmentOnly such flags of
			 the United States of America, regardless of size, that are 100 percent
			 manufactured in the United States, from articles, materials, or supplies 100
			 percent of which are grown, produced, or manufactured in the United States, may
			 be acquired for use by the Federal Government.
		3.Requirement to
			 use workers authorized to work in the United StatesIn carrying out section 2, the Federal
			 Government may purchase flags only from a manufacturer that certifies
			 that—
			(1)the manufacturer does not employ aliens who
			 are not authorized to be employed in the United States; and
			(2)the manufacturer participates in the
			 E-Verify Program under section 401 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).
			4.Effective
			 dateSection 2 shall apply to
			 purchases of flags made on or after 180 days after the date of the enactment of
			 this Act.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
